UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6917



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES TERRY LITTLE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
District Judge. (CR-94-49, CA-00-996-2-1)


Submitted:   June 11, 2002                 Decided:   June 21, 2002


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Terry Little, Appellant Pro Se. Angela Hewlett Miller, OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina; David
Bernard Smith, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Terry Little seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).     We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.        Accordingly, we deny a certificate of

appealability and dismiss the appeal substantially on the reasoning

of the district court.        See San Miguel v. Dove,          F.3d      , 2002

WL 203083 (4th Cir. May 21, 2002).          Although we grant leave to file

a supplemental brief, we dispense with oral argument because the

facts    and   legal    contentions   are    adequately   presented     in   the

materials      before   the   court   and   argument   would   not     aid   the

decisional process.




                                                                      DISMISSED




                                       2